IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40640

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 682
                                                )
       Plaintiff-Respondent,                    )     Filed: October 1, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
PATRICK LANDON ELLIS,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order revoking probation and reinstating previously suspended unified ten-year
       sentence, with a determinate term of one and one-half years for aggravated
       battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Patrick Landon Ellis pled guilty to aggravated battery, I.C. § 18-903(a), 18-907(b), and
the district court imposed a unified ten-year sentence with a determinate term of one and one-
half years. The court suspended the sentence and placed Ellis on probation. This probation was
revoked, Ellis was placed in the retained jurisdiction program, and again granted probation.
Subsequently Ellis’s probation was revoked and the suspended sentence ordered into execution.
On appeal, Ellis does not challenge the district court’s decision to revoke probation, but argues
only that this sentence is excessive and that the district court erred in denying his I.C.R. 35
motion for reduction of his sentence.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73.
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288 P.3d 835,
838 (Ct. App. 2012).
       Having reviewed the record in this case, we conclude no abuse of discretion has been
shown in the sentence or the denial of Ellis’s Rule 35 motion. Therefore, the order revoking
probation and directing execution of Ellis’s previously suspended sentence is affirmed.




                                                 2